Title: From James Madison to John Armstrong, 14 January 1813
From: Madison, James
To: Armstrong, John


Dear Sir
Washington Jany. 14. 1813
The inclosed Commission will inform you of your appointment to the direction of the Department of War. I hope it will not be incompatible with your views, to avail the public of your services in that important trust; and that you will be able, without delay, to relieve the Secretary of State, who has been charged ad interim, with that addition to his other duties. Accept assurances of my great esteem and friendly respects.
James Madison
